SECURITY AGREEMENT
 
 This Security Agreement (this “Agreement”), dated as of October 27, 2011, is
executed by Kedem Pharmaceuticals Inc. (formerly known as Global Health Ventures
Inc.), a Nevada corporation (“Debtor”), in favor of ●, an Illinois limited
liability company, its successors and/or assigns (“Secured Party”).
 
A.           Pursuant to that certain Exchange Agreement between Debtor and
Secured Party of even date herewith (the “Exchange Agreement”) Debtor has issued
to Secured Party a certain Secured Convertible Promissory Note dated October 27,
2011, in the face amount of Two Million Five Hundred Seven Thousand Forty-Two
Dollars and Sixty-Two Cents ($2,507,042.62) (the “Note”).
 
B.           In order to induce Secured Party to enter into the Exchange
Agreement and to extend the credit evidenced by the Note, Debtor has agreed (i)
to enter into this Agreement, and (ii) to grant Secured Party the security
interest in the Collateral (as defined below).
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration set forth in the Exchange Agreement, the receipt and
adequacy of which are hereby acknowledged, Debtor hereby agrees with Secured
Party as follows:
 
1. Definitions and Interpretation.  When used in this Agreement, the following
terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Interest” means any interest accruing under the Note or other Transaction
Documents, and shall include interest accruing after a judgment or after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding.
 
“Lien” means, with respect to any property, any security interest, mortgage,
pledge, lien, claim, charge or other encumbrance in, of, or on such property or
the income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction, however acquired.
 
“Obligations” means (a) all loans, interest, amounts, advances, debts,
liabilities, covenants, duties, and obligations of every type and description,
howsoever arising or however acquired (including, without limitation, by
assignment), owed by Debtor to Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however arising, whether created by, or
arising out of, under or in connection with, the Transaction Documents, a
guaranty of payment, or other contract or by a quasi-contract, tort, statute or
other operation of law, whether incurred directly in favor of Secured Party or
acquired by Secured Party by purchase, assignment, pledge or otherwise; (b) all
fees, expenses (including fees, charges, disbursements, and attorneys’ fees
incurred in connection with the collection of any portion of the indebtedness
described in the foregoing clause (a)), charges, costs, disbursements,
indemnities, and reimbursement of amounts paid and other sums chargeable to
Debtor under the Transaction Documents; (c) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Agreement; and (d) the performance of the covenants and agreements of
Debtor contained in this Agreement and all other Transaction Documents.
 
“Permitted Liens” means: (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) Liens in favor of Secured Party under this
Agreement; (e) Liens securing obligations under a capital lease if such Liens do
not extend to property other than the property leased under such capital lease;
and (f) Liens upon any equipment acquired or held by Debtor to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, so long as such Liens extend
only to the equipment financed, and any accessions, replacements, substitutions
and proceeds (including insurance proceeds) thereof or thereto.
 
“Transaction Documents” means the Note, this Agreement, the Exchange Agreement,
and all other documents referenced as “Transaction Documents” in the Exchange
Agreement; as any of the foregoing may be amended from time to time.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Nevada from
time to time.
 
Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Grant of Security Interest.  As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, and interests of Debtor in and to the property described in
Schedule A hereto and all proceeds, products, and accessions thereof
(collectively, the “Collateral”).
 
3. Authorization to File Financing Statements.  Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.
 
4. General Representations and Warranties.  In addition to the representations
and warranties set forth in the Exchange Agreement and the Forbearance Agreement
between Debtor and Secured Party of even date herewith, which are incorporated
herein, Debtor represents and warrants to Secured Party that (a) Debtor is the
owner of the Collateral and that no other person has any right, title, claim or
interest (by way of Lien or otherwise) in, against or to the Collateral, other
than Permitted Liens, and (b) upon the filing of UCC-1 financing statements with
the Nevada Secretary of State, Secured Party shall have a perfected security
interest in the Collateral to the extent that a security interest in the
Collateral can be perfected by such filing, except for Permitted Liens.
 
5. Additional Covenants.  Debtor hereby agrees:
 
(a) to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien, except for Permitted Liens;
 
(b) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;
 
(c) to provide at least fifteen (15) days prior written notice to Secured Party
of any of the following events: (i) any changes or alterations of Debtor’s name,
(ii) any changes with respect to Debtor’s address or principal place of
business, (iii) any changes in the location of any Collateral, or (iv) the
formation of any subsidiaries of Debtor;
 
(d) upon Secured Party’s request, to endorse, assign and deliver any promissory
notes included in the Collateral to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify;
 
(e) to the extent the Collateral is not delivered to Secured Party pursuant to
this Agreement, to keep the Collateral at the principal office of Debtor and not
to remove the Collateral from such location without providing at least thirty
(30) days prior written notice to Secured Party; and
 
(f) not to sell or otherwise dispose, or offer to sell or otherwise dispose, of
the Collateral or any interest therein other than selling or otherwise disposing
of inventory in the ordinary course of business.
 
6. Authorized Action by Secured Party.  Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral, (b) execute and file UCC financing
statements and other documents, instruments and agreements required hereunder,
and (c) take any and all appropriate action and to execute any and all documents
and instruments that may be necessary or useful to accomplish the purposes of
this Agreement; provided, however, that Secured Party shall not exercise any
such powers granted pursuant to Section 6(a) herein, prior to the occurrence of
an Event of Default (as defined in the Note) and shall only exercise such powers
during the continuance of an Event of Default. The powers conferred on Secured
Party under this Section 6 are solely to protect its interests in the Collateral
and shall not impose any duty upon it to exercise any such powers. Secured Party
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither Secured Party nor any of its
stockholders, directors, officers, managers, employees or agents shall be
responsible to Debtor for any act or failure to act, except with respect to
Secured Party’s own gross negligence or willful misconduct.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Default and Remedies.
 
(a) Default.  Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default (as defined in the Note).
 
(b) Remedies.  Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Agreement and by law, including, without limiting the foregoing, (i) the
right to require Debtor to assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party, and (ii) the right
to take possession of the Collateral, and for that purpose Secured Party may
enter upon premises on which the Collateral may be situated and remove the
Collateral therefrom.  Debtor hereby agrees that fifteen (15) days’ notice of a
public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable.  In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto.  Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement.  Secured Party may exercise any of
its rights under this Section 7(b) without demand or notice of any kind.  The
remedies in this Agreement, including, without limitation, this Section 7(b),
are in addition to and not in limitation of any other right, power, privilege,
or remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled.  No failure or delay on the part of Secured Party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder.  All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.
 
(c) Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (i) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (ii) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral.  Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section
7(c).  Without limitation upon the foregoing, nothing contained in this Section
7(c) shall be construed to grant any rights to Debtor or to impose any duties on
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 7(c).
 
(d) Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:
 
(i) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;
 
(ii) Second, to the payment to Secured Party of the amount then owing or unpaid
on the Note (to be applied first to accrued interest and second to outstanding
principal); and
 
(iii) Third, to the payment of the surplus, if any, to Debtor, his successors
and assigns, or to whosoever may be lawfully entitled to receive the same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.


(a) Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Debtor or
Secured Party under this Agreement shall be directed as set forth below (or as
the recipient thereof shall otherwise have directed in writing in accordance
herewith) in a manner set forth below and will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile, email or other form of electronic
communication (with receipt of appropriate confirmation and provided that notice
of an Event of Default may not be provided by email), (iv) one business day
after being deposited with an overnight courier service of recognized standing,
or (v) four days after being deposited in the U.S. or Canadian mail, as the case
may be, first class with postage prepaid.
 
            Debtor:                          Kedem Pharmaceuticals Inc.
Attn: Hassan Salari
885 West Georgia Street, Suite 1500
Vancouver, British Columbia, Canada V6C 3E8
Phone: (604) 324-4844
Facsimile: (604) 324-4845


With a copy to (which shall not constitute notice):


●


Secured Party:               ●


With a copy to (which shall not constitute notice):


●
 
(b) Nonwaiver.  No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(c) Amendments and Waivers.  This Agreement may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by Debtor
and Secured Party.  Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.
 
(d) Assignment.  This Agreement shall be binding upon and inure to the benefit
of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.
 
(e) Cumulative Rights, etc.  The rights, powers and remedies of Secured Party
under this Agreement shall be in addition to all rights, powers and remedies
given to Secured Party by virtue of any applicable law, rule or regulation of
any governmental authority, or the Note, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Secured Party’s rights hereunder.  Debtor waives any right to
require Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.
 
(f) Partial Invalidity.  If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.
 
(g) Expenses.  Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(h) Entire Agreement.  This Agreement and the other Transaction Documents, taken
together, constitute and contain the entire agreement of Debtor and Secured
Party with respect to this particular matter and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.
 
(i) Governing Law; Venue.  Except as otherwise specifically set forth herein,
the parties expressly agree that this Agreement shall be governed solely by the
laws of the State of Illinois, without regard to its principles of conflict of
laws.  Debtor hereby expressly consents to the personal jurisdiction of the
state and federal courts located in or about Cook County, Illinois for any
action or proceeding arising from or relating to this Agreement, waives, to the
maximum extent permitted by law, any argument that venue in any such forum is
not convenient, and agrees that any such action or proceeding shall only be
venued in such courts.
 
(j) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one instrument.  The parties hereto confirm that any electronic copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.
 
(k) Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor.  Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.
 
 
5

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.
 

 
SECURED PARTY:
     
●
     
By: ●, Manager
     
By: ____________________________                                                               
 
         ●, President
     
DEBTOR:
     
KEDEM PHARMACEUTICALS INC.
     
By: _____________________________           
 
      Hassan Salari, Chief Executive Officer
   



[Signature Page to Security Agreement]
 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Debtor in and to the following
property:
 
(i) All goods and equipment now owned or hereafter acquired, including, without
limitation, all equipment, computer equipment, office equipment, machinery,
fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;
 
(ii) All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;
 
(iii) All accounts receivable, contract rights, general intangibles, health care
insurance receivables, payment intangibles and commercial tort claims, now owned
or hereafter acquired, including, without limitation, all patents, patent rights
(and applications and registrations therefor), trademarks and service marks (and
applications and registrations therefor), inventions, copyrights, mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs including source code, trade secrets, methods,
processes, know how, drawings, specifications, descriptions, and all memoranda,
notes, and records with respect to any research and development, goodwill,
license agreements, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
disks, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind and whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media;
 
(iv) All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Debtor
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing;
 
(v) All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;
 
(vi) All other goods and personal property of Debtor, wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired; and
 
(vii) Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.
 
8